DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, with respect to the claim interpretation rejection(s) of claim(s) 1 and the 35 USC § 112 of claims 1-15 have been fully considered and is persuasive based on the amendment to claim 1. 

Applicant's arguments with respect to the 35 USC § 103 rejection of claims 1-20  have been fully considered but they are not persuasive. The applicant argues that the radio node in Balachandran (taken alone or in combination with Smyth) which the examiner has identified as the CBSD/base station 12, fails to provide a grant request addressed to a computer based at least in part on location information. The examiner, however, disagrees. 
Balachandran discloses radio nodes (CBSD’s/base stations) that serve end user devices (0012). Balachandran further discloses wherein the radio nodes provide grant request to SAS’s (Spectrum Access System Server) (0073). Once the CBSD provides the grant request to the SAS, the SAS either grants or denies the request for various reasons such as interference or geographic location information (0092-0094). 
Balachandran does not specifically disclose that the location information is received at the radio node/CBSD.  Smyth was provided to show support that location information can be received or sent to the CBSD, as Smyth discloses a radio node/CBSD receiving location information and then sending the location information to an SAS (see Smyth, 0089). Thus, Balachandran in combination with Smyth teaches a radio node that provides a grant request addressed to a computer based at least in part on location information received at the CBSD.
Therefore, based on the above remarks, the examiner maintains the rejection to the applicants presently claimed invention. The rejection to the claims is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (Balachandran), U.S. Patent Pub. No. 2019/0215698 in view of Smyth et al. (Smyth), U.S. Patent Pub. No. 2020/0252124.
Regarding claim 1, Balachandran discloses a radio node (CBSD/base station item 12; figure 1), an inherent interface circuit, configured to communicate with a computer (SAS 16) (as evidenced by the fact that the CBSD interfaces with the SAS over a wireless or wired internet connection) (0008, 0014), an inherent second interface circuit such as a wireless transceiver configured to wirelessly communicate in a shared-license-access band of frequencies (CBSD/base station is equipped with antennas to communicate wirelessly within the network) (0013, figure 5) and provide via the interface circuit, a grant request addressed to the computer wherein the grant request comprises a request to reserve a portion of a shared-license-access band of frequencies for use by the radio node, and the portion of the shared-license-access band of frequencies is based at least in part on location information (the CBSD/radio node sends a spectrum grant request to the computer/SAS, and based on location information of the CBSD, the SAS determines if the request will be granted (0092-0094). It should be noted that the CBSD covers a range of shared frequencies allocated to it (0029). Also, while a grant request must be provided, the details of basing the portion on the location information is an intended use as written as there is no step or structure for determining which portion of frequencies to include in the portion.
Balachandran, however, fails to specifically disclose that the location information is received at the radio node/CBSD.
Smyth discloses systems (CBSDs/CBRSs) and methods for beacon detection structures (0128).  Smyth further discloses wherein a radio node such as a CBSD/base station receives location information related to it via GPS and then sends that information to a computer/SAS in order for the SAS to determine the location of the radio node (0089).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Balachandran with the teachings of Smyth since it is known in the art that radio nodes can receive location information as shown in Smyth.
Regarding claim 16, Balachandran discloses a non-transitory CRM (0145) for use in conjunction with a radio node (CBSD/base station item 12; figure 1) configured to communicate wirelessly in a shared-license-access band of frequencies, the computer-readable storage medium storing program instructions that, when executed by the radio node, cause the radio node to perform operations comprising: providing a grant request addressed to a computer (SAS 16), wherein the grant request comprises a request to reserve a portion of the shared-license-access band of frequencies for use by the radio node, and the portion of the shared-license-access band of frequencies is based at least in part on location information relating to a location of the radio node, wherein the radio node is different from a spectrum allocation server (the CBSD/radio node sends a spectrum grant request to the computer/SAS, and based on location information of the CBSD, the SAS determines if the request will be granted (0092-0094). 
It should be noted that the CBSD covers a range of shared frequencies allocated to it (0029). Also, while a grant request must be provided, the details of basing the portion on the location information is an intended use as written as there is no step or structure for determining which portion of frequencies to include in the portion.
Balachandran, however, fails to specifically disclose that the location information is received at the radio node/CBSD.
Smyth discloses systems (CBSDs/CBRSs) and methods for beacon detection structures (0128).  Smyth further discloses wherein a radio node such as a CBSD/base station receives location information related to it via GPS and then sends that information to a computer/SAS in order for the SAS to determine the location of the radio node (0089).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Balachandran with the teachings of Smyth since it is known in the art that radio nodes can receive location information as shown in Smyth.
Regarding claim 20, Balachandran discloses a method (0028) for dynamically adjusting a grant request, comprising: by a radio node (CBSD/base station item 12; figure 1) that communicates wirelessly in a shared-license-access band of frequencies: providing, via an interface circuit in the radio node that performs communication, a grant request addressed to a computer (SAS 16), wherein the grant request comprises a request to reserve a portion of the shared-license-access band of frequencies for use by the radio node, and the portion of the shared-license-access band of frequencies is based at least in part on location information relating to a location of the radio node, wherein the radio node is different from a spectrum allocation server (the CBSD/radio node sends a spectrum grant request to the computer/SAS, and based on location information of the CBSD, the SAS determines if the request will be granted (0073, 0092-0094). 
It should be noted that the CBSD covers a range of shared frequencies allocated to it (0029). Also, while a grant request must be provided, the details of basing the portion on the location information is an intended use as written as there is no step or structure for determining which portion of frequencies to include in the portion.
Balachandran, however, fails to specifically disclose that the location information is received at the radio node/CBSD.
Smyth discloses systems (CBSDs/CBRSs) and methods for beacon detection structures (0128).  Smyth further discloses wherein a radio node such as a CBSD/base station receives location information related to it via GPS and then sends that information to a computer/SAS in order for the SAS to determine the location of the radio node (0089).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Balachandran with the teachings of Smyth since it is known in the art that radio nodes can receive location information as shown in Smyth.
Regarding claims 2 and 17, Balachandran as modified discloses wherein the location information indicates whether the radio node is included in a geographic region (0092; figures 2 and 3).
Regarding claims 3 and 17, Balachandran as modified discloses wherein the geographic region comprises locations within a predefined distance from a boundary (0092, 0099; figure 2).
Regarding claim 4, Balachandran as modified discloses the radio node of claim 3, wherein the boundary comprises a coastline (0015; figure 2).
Regarding claims 5 and 18, Balachandran as modified discloses wherein, when the location information indicates the radio node is included in the geographic region, the portion of the shared-license-access band of frequencies is outside of a second portion of the shared-license-access band of frequencies that is selectively used by a government user (0009) or a satellite service (multiple SAS’s communicate CBSD location information between each other in order to determine if a spectrum grant request is accepted or denied based on the geographic location/proximity of the CBSD’s) (0046, 0089, 0092).
Regarding claim 6, Balachandran as modified discloses the radio node of claim 5, wherein the shared-license-access band of frequencies comprises a Citizens Broadband Radio Service (CBRS), and the second portion of the shared-license-access band of frequencies comprises a first 100 MHz in the CBRS (The PALS may be associated with spectrum allocations by the SAS within the range of 3550-3650 MHz, i.e., 100MHz) (0064).
Regarding claim 7, Balachandran as modified discloses the radio node of claim 2, wherein, when the location information indicates the radio node is outside of the geographic region, the portion of the shared-license-access band of frequencies selectively includes the second portion of the shared-license-access band of frequencies (multiple SAS’s communicate CBSD location information between each other in order to determine if a spectrum grant request is accepted or denied based on the geographic location/proximity of the CBSD’s) (0046, 0089, 0092) and further, PALS may be associated with spectrum allocations by the SAS within the range of 3550-3650 MHz, i.e., 100MHz (0064).
Regarding claims 8 and 19, the combination of Balachandran and Smyth discloses wherein receiving the location information comprises accessing the location information at a memory location in the radio node (Smyth, 0089).
Regarding claim 9, the combination of Balachandran and Smyth discloses the radio node of claim 8, wherein the memory location is included in or specified by a type of non-transitory device (Balachandran, 0145; Smyth, 0089).
Regarding claim 10, the combination of Balachandran and Smyth discloses the radio node of claim 9, wherein the type of non-transitory device comprises: a register that stores the location information (such as GPS), a fuse, or a connector configured to receive a voltage corresponding to the location information (Smyth, 0089)
Regarding claims 11 and 19, the combination of Balachandran and Smyth discloses wherein receiving the location information comprises determining the location of the radio node and generating the location information based at least in part on the location (Smyth, 0089).
Regarding claim 12, the combination of Balanchandran and Smyth discloses the radio node of claim 11 wherein the location of the radio node is determined using at least one of: triangulation, trilateration, or another type of measurement. Smyth discloses location techniques by access points such as CBSD’s that use triangulation or GPS (0089, 0330, 0332, 0333).
	Regarding claims 13 and 19, Balachandran as modified discloses wherein the location information is associated with another electronic device (0013, 0033).
	Regarding claim 14, Balachandran as modified discloses the radio node of claim 1, wherein communication with the computer comprises wired communication (see connections in figure 11A).
	Regarding claim 15, Balachandran as modified discloses the radio node of claim 1, wherein an Evolved Node B (eNodeB), a Universal Mobile Telecommunications System (UMTS) NodeB and radio network controller (RNC), or a New Radio (NR) gNB or gNodeB (0013).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646